Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Birman et al. (US 7,665,413 B2).

                With respect to independent Claim 1, Birman et al. disclose(s) a vehicle display device pointer (Fig. 3) comprising: a translucent pointer (pointer 32 & 42 in Fig. 3) that has a pointer main body (main body 18 in Fig. 3) disposed on a front side of a dial plate with respect to the dial plate having a penetration hole and extending along the dial plate (dial plate shown in Fig. 1), a shaft protruding toward the penetration hole (shaft 40 in Fig. 5), and a light guide connecting the pointer main body and 

                With respect to Claim 2, Birman et al. teach(es) the device of independent Claim 1.  Birman et al. further disclose(s): wherein a cross-sectional shape of the pointer main body in a cross section orthogonal to an extension direction of the pointer main body is a tapered shape in which a plate thickness becomes thinner toward the back side along the axial direction (tapered shape of 32 shown in Fig. 6).

                 With respect to Claim 3, Birman et al. teach(es) the device of Claim 2.  Birman et al. further disclose(s): wherein the side face of the pointer main body is an inclined surface inclined with respect to the axial direction, the protrusion has a facing face that faces the side face of the pointer main body, and 
the facing face is inclined with respect to the axial direction toward the same side as an inclination  direction of the side face of the pointer main body (inclined side face of pointer 42 in Fig. 3).
                  
	With respect to Claim 4, Birman et al. teach(es) the device of independent Claim 1.  Birman et al. further disclose(s): wherein the first shielding member has a pair of facing wall faces that are wall 

                With respect to Claim 5, Birman et al. teach(es) the device of Claim 2.  Birman et al. further disclose(s): wherein the first shielding member has a pair of facing wall faces that are wall faces facing the side face of the pointer main body, the facing wall face is inclined with respect to the axial direction so that a gap between the pair of facing wall faces widens toward the back side along the axial direction, and the protrusion closes a gap between the facing wall face and the side face of the pointer main body (wall faces of member 28 in Fig. 3).

                With respect to Claim 6, Birman et al. teach(es) the device of Claim 3.  Birman et al. further disclose(s): wherein the first shielding member has a pair of facing wall faces that are wall faces facing the side face of the pointer main body, the facing wall face is inclined with respect to the axial direction so that a gap between the pair of facing wall faces widens toward the back side along the axial direction, and the protrusion closes a gap between the facing wall face and the side face of the pointer main body (wall faces of member 28 in Fig. 3).
                
	With respect to Claim 7, Birman et al. teach(es) the device of Claim 4.  Birman et al. further disclose(s): wherein a face of the protrusion on an opposite side of a side facing the side face of the pointer main body is inclined with respect to the axial direction toward the same side as an inclination direction of the facing wall face (inclined face of the protrusion of member 22 in Fig. 6).
	
	With respect to Claim 8, Birman et al. teach(es) the device of Claim 5.  Birman et al. further disclose(s): wherein a face of the protrusion on an opposite side of a side facing the side face of the pointer main body is inclined with respect to the axial direction toward the same side as an inclination direction of the facing wall face (inclined face of the protrusion of member 22 in Fig. 6).

	With respect to Claim 9, Birman et al. teach(es) the device of Claim 6.  Birman et al. further disclose(s): wherein a face of the protrusion on an opposite side of a side facing the side face of the pointer main body is inclined with respect to the axial direction toward the same side as an inclination direction of the facing wall face (inclined face of the protrusion of member 22 in Fig. 6).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
                The following references relate to pointer display devices: 
US 6120158 (Ishimaru); US 9404772 (Sherman); US 10584985 (Mouard et al.); US 10859414 (Xu et al.); US 10054470 (Harkins); US 20150138751 (Sherman); US 9995606 (Miyazawa); US 7475999 (Mezouari).
                The following foreign  references relate to pointer display devices:
EP 3187834 A1 (Carlone); EP 3549807 A1 (Carlone); EP 295165 A1 (Sadat); EP 499536 A1 (Touil); JP 2019113447 A (Ono).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tania C. Courson whose telephone number is (571) 272-2239.  The examiner can normally be reached on Monday-Friday from 7AM to 3:30PM.

                If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel, can be reached on (571) 272-2457.  The fax number for this Organization where this application or proceeding is assigned is (571) 273-8300.           
                Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TC/
20 October 2021

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861